DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
	The amendment filed on April 27, 2021 has been entered.  Claims 1-10 have been canceled, claims 11-14 have been amended, and claims 15-21 have been added.  


Claim Interpretation
	The 35 U.S.C. §112(f) interpretation of claims 11-13 have been corrected by the Applicant and therefore, the rejection cited in the previous office action mailed on January 27, 2021 has been withdrawn by the Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0349153 A1-Mao et al. 

Claim 11: “A method for sampling a bacterial colony with a sampling device comprising an end fitting and a body”:  Mao et al. discloses the present invention provides devices useful in liquid sampling, storage, transfer and delivery (Para. [0002], lines 1-2); Mao et al. discloses methods of use beginning in Para. [0139] and throughout the document.  Further, Mao et al. discloses the devices in this invention can be also used to collect, store, and transport bacteria and virus samples (Para. [0138], lines 1-2).  Additionally, Mao et al. discloses an end fitting (nib, tip, and stem) which are employed in operation of the device (Para. [0006], lines 1-2), capable of being fitted onto a body of a manual or automated device.
“and a body including at least (i) a proximal part serving at least partially as a zone for gripping the sampling device”:  Mao et al. disclose the porous nib is generally contained or otherwise secure in a housing (Para. [0112], lines 1-2); the housing may have a body (Para. [0112], line 9, Fig. 7); further Fig. 7 illustrates a body with a proximal part to serve for gripping the device; additionally, Mao et al. disclose a proximal free end (stem) for 
“and (ii) a distal part having a free end to which the end fitting is attached”:  Mao et al. disclose a distal end (tip) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12).
“a) positioning the end fitting on the distal part of the sampling device,”:  Mao et al. discloses an end fitting (nib, tip, and stem) which are employed in operation of the device (Para. [0006], lines 1-2); further, Mao et al. discloses the end fitting (nib, tip, and stem) contacts the sample (abstract, lines 3-4 and Para. [0002], line 4). Further, Mao et al. discloses the nib is located at the tip of the device (Para. [0012], lines 3-4), Fig. 7 of Mao et al. illustrates the nib is located distally on the sampling device.
“the end fitting comprising a free distal end comprising a sampling element for bacterial colonies,”:  Mao et al. discloses the end fitting (nib, tip, and stem) contacts the sample (abstract, lines 3-4 and Para. [0002], line 4). Further, Mao et al. discloses the nib is located at the tip of the device (Para. [0012], lines 3-4), Fig. 7 of Mao et al. illustrates the nib is located distally on the sampling device.  Further, Mao et al. discloses the devices in this invention can be also used to collect, store, and transport bacteria and virus samples (Para. [0138], lines 1-2).  
“all or some of the free distal end consisting of a fibrous material having a porosity at least equal to 30%,”:  Mao et al. discloses the nib is designed 
“and a proximal free end that is configured to come into contact with the body of the sampling device and enable attachment of the end fitting to the body,”:  Mao et al. discloses a proximal free end (stem) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12), which is illustrated to come into contact with the body of the sampling device in Fig. 7 and Fig. 7 also illustrates enabling attachment of the end fitting (nib) to the body; Mao et al. discloses the nib tip (which may or may not be attached to a stem) is placed in contact with a sample (Para. [0102], lines 1-2).
“b) positioning the sampling device in a vicinity of the bacterial colony present on a culture medium in order to bring the sampling element of said end fitting into contact with the bacterial colony”:  Mao et al. disclose a proximal free end (stem) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12); further, Mao et al. discloses the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3).  Additionally, Mao et al. discloses the porous component in the device contacts the sample (Para. [0006], line 6).  Additionally, Mao et al. discloses the porous component in the device contacts the sample (Para. [0006], line 6).

“c) and sampling all or some of the bacterial colony with the sampling device, so that the sampled bacterial colony is attached to the sampling element.”:  Mao et al. discloses the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3); further, Mao et al. discloses the end fitting (nib, tip, and stem) contacts the sample (abstract, lines 3-4 and Para. [0002], line 4).  Additionally, Mao et al. discloses cells may be obtained from tissues and organs using techniques known to one of ordinary skill in the art (Para. [0133], lines 5-7), therefore, it is left to one of ordinary skill in the art to sample all or some of a bacterial colony or obtain a sample of a bacterial colony.

Claim 12: “A method for preparing an analysis plate for MALDI- TOF type mass spectrometry microbiological analysis from a sample of a bacterial colony”:  ”:  Mao et al. disclose the device is used with a MALDI TOF mass spectrometer (Para. [0140], lines 1-2); Mao et al. disclose the present invention provides devices useful in liquid sampling, storage, transfer and delivery (Para. [0002], lines 1-2); further, Mao et al. disclose the present invention has applicability in a wide variety of fields including but not limited to (Para. [0135], lines 1-2) microbiology (Para. [0135], line 9).  Additionally, Mao et al. discloses the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3).  Additionally, Mao et al. discloses when further analysis is needed, there are many ways to use this device (Para. [0120], lines 18-19) and another 

“the method comprising: a) positioning a sampling device comprising a body and an end fitting that includes a sampling element for bacterial colonies in a vicinity of the bacterial colony present on a culture medium in order to bring the sampling element of said end fitting into contact with the bacterial colony”: Mao et al. disclose the nib tip (which may or may not be attached to a stem) is placed in contact with a sample; the sample is absorbed into the nib tip (Para. [0102], lines 1-3); further, Mao et al. discloses samples also include but are not limited to tissues, animal or plant cells, microorganisms (for example, bacteria, viruses, mold, and fungi, Para. [0133], lines 1-3); the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3, Fig. 12).  Additionally, Mao et al. discloses an end fitting (nib, tip, and stem) which are employed in operation of the device (Para. [0006], lines 1-2), capable of being fitted onto a body of a manual or automated device.
“the body of the sampling device including at least (i) a proximal part serving at least partially as a zone for gripping the sampling device”:  Mao et al. disclose the porous nib is generally contained or otherwise secure in a housing (Para. [0112], lines 1-2); the housing may have a body (Para. [0112], line 9, Fig. 7); further Fig. 7 illustrates a body with a proximal part to serve for gripping the device; additionally, Mao et al. disclose a proximal free end (stem) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12).
“(ii) a distal part having a free end to which the end fitting is attached, the end fitting comprising a free distal end including the sampling element,”:  Mao et al. disclose a distal end (tip) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12); further, Mao et al. discloses the end fitting (nib, tip, and stem) contacts the sample (abstract, lines 3-4 and Para. [0002], line 4).
“all or some of the free distal end consisting of a fibrous material having a porosity of at least equal to 30%”:  Mao et al. discloses the nib is designed to take up liquid (Para. [0178], lines 5-6) and fiber nibs have a porosity of from about 4% to about 90% (Para. [0063], lines 1-2).
“and a proximal free end that is configured to come into contact with the body of the sampling device and enable attachment of the end fitting to the body.”:  Mao et al. discloses a proximal free end (stem) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12), which is illustrated to come into contact with the body of the sampling 
“b) sampling all or some of the bacterial colony with the sampling device, so that the sampled bacterial colony is attached to the sampling element”:  Mao et al. disclose Mao et al. disclose the nib tip (which may or may not be attached to a stem) is placed in contact with a sample; the sample is absorbed into the nib tip (Para. [0102], lines 1-3); further, Mao et al. discloses samples also include but are not limited to tissues, animal or plant cells, microorganisms (for example, bacteria, viruses, mold, and fungi, Para. [0133], lines 1-3); the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3, Fig. 12).  Additionally, Mao et al. discloses cells may be obtained from tissues and organs using techniques known to one of ordinary skill in the art (Para. [0133], lines 5-7), therefore, it is left to one of ordinary skill in the art to sample all or some of a bacterial colony or obtain a sample of a bacterial colony.
“c) uniformly depositing the sampled bacterial colony on at least one analysis plate for MALDI-TOF type mass spectrometry microbiological analysis, by bringing the sampling element into contact with a surface of 

Claim 13: “A method for isolating a bacterial colony on a gelose culture medium with a sampling device comprising an end fitting that includes a sampling element for bacterial colonies,”:  Mao et al. disclose the present invention provides devices useful in liquid sampling, storage, transfer and delivery (Para. [0002], lines 1-2); further, Mao et al. disclose the present invention has applicability in a wide variety of fields including but not limited to (Para. [0135], lines 1-2) microbiology (Para. [0135], line 9); Mao et al. disclose the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3, Fig. 12).  Additionally, Mao et al. disclose Mao et al. disclose the nib tip (which may or may not be attached to a stem) is placed in contact with a sample; the sample is absorbed into the nib tip (Para. [0102], lines 1-3).  Mao et al. discloses an end fitting (nib, tip, and stem) which are employed in operation of the device (Para. [0006], lines 1-2), capable of being fitted onto a body of a manual or automated device.
“the method comprising: a.  obtaining a sample of the bacterial colony that is in contact with the sampling element of the end fitting of the sampling device,”:  Mao et al. disclose the nib tip (which may or may not be attached to a stem) is placed in contact with a sample; the sample is absorbed into the nib tip; the sample may flow through the nib tip and into the attached stem (Para. [0102], lines 1-4, Fig. 12).  Further, Mao et al. discloses the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3, Fig. 12).  Additionally, Mao et al. disclose Mao et al. disclose the nib tip (which may or may not 
“the sampling device further including a body including at least (i) a -3-Application No. 16/310,782 proximal part serving at least partially as a zone for gripping the sampling device”:  Mao et al. disclose the porous nib is generally contained or otherwise secure in a housing (Para. [0112], lines 1-2); the housing may have a body (Para. [0112], line 9, Fig. 7); further Fig. 7 illustrates a body with a proximal part to serve for gripping the device; additionally, Mao et al. disclose a proximal free end (stem) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12).
 “and (ii) a distal part having a free end to which the end fitting is attached, the end fitting further comprising a free distal end including the sampling element,”: Mao et al. disclose a distal end (tip) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12); Mao et al. disclose the nib tip (which may or may not be attached to a stem) is placed in contact with a sample; the sample is absorbed into the nib tip; the sample may flow through the nib tip and into the attached stem (Para. [0102], lines 1-4, Fig. 12).  
 “all or some of the free distal end consisting of a fibrous material having a porosity of at least equal to 30%”:  Mao et al. discloses the nib is designed to take up liquid (Para. [0178], lines 5-6) and fiber nibs have a porosity of from about 4% to about 90% (Para. [0063], lines 1-2).
“and a proximal free end that is configured to come into contact with the body of the sampling device and enable attachment of the end fitting to the body,”:  Mao et al. discloses a proximal free end (stem) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12), which is illustrated to come into contact with the body of the sampling device in Fig. 7 and Fig. 7 also illustrates enabling attachment of the end fitting (nib) to the body; further, Mao et al. discloses the end fitting (nib, tip, and stem) contacts the sample (abstract, lines 3-4 and Para. [0002], line 4); Mao et al. discloses the nib tip (which may or may not be attached to a stem) is placed in contact with a sample (Para. [0102], lines 1-2).
“b.  positioning the sampling device in a vicinity of a surface of the gelose culture medium, so that the sampling element is in contact with said surface,”:  Mao et al. disclose the nib tip (which may or may not be attached to a stem) is placed in contact with a sample; the sample is absorbed into the nib tip; the sample may flow through the nib tip and into the attached stem (Para. [0102], lines 1-4, Fig. 12); samples include but are not limited to biological and non-biological fluids (Para. [0132], lines 1-2) and other biological fluids include but are not limited to culture medium such as cell or tissue culture medium (Para. [0132], lines 7-8).  Further, Mao et al. disclose samples include but are not limited to tissues, animal or plant cells, microorganisms (for example, bacteria, viruses, mold, and fungi, Para. [0133], lines 1-3); additionally, Mao et al. disclose the devices in this invention can be also used to collect, store, and transport bacteria 
“c.  moving the sampling device so that the sampling element is moved over the surface of the culture medium, while remaining in contact therewith, thereby releasing all or some of the sample of the bacterial colony in contact with said sampling element onto said surface of the culture medium.”  Mao et al. disclose the nib tip (which may or may not be attached to a stem) is placed in contact with a sample; the sample is absorbed into the nib tip; the sample may flow through the nib tip and into the attached stem (Para. [0102], lines 1-4); samples include but are not limited to biological and non-biological fluids (Para. [0132], lines 1-2) and other biological fluids include but are not limited to culture medium such as cell or tissue culture medium (Para. [0132], lines 7-8).  Further, Mao et al. disclose samples also include but are not limited to tissues, animal or plant cells, microorganisms (for example, bacteria, viruses, mold, and fungi, Para. [0133], lines 1-3), and the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3, Fig. 12).  Further, Mao et al. discloses cells may be obtained from tissues and 

Claim 14: “further comprising ejecting the end fitting”:  Mao et al. disclose the nib is released into a receptacle when needed by pressing a button to release the nib (Para. [0026], lines 8-10); when the sample needs to be tested, the cap is removed and nib is released from the pen into a receptacle (Para. [0147], lines 11-12).

Claim 15: “wherein the end fitting consists entirely of the fibrous material having the porosity at least equal to 30%.”:  Mao et al. disclose the fiber nibs have a porosity of from about 4% to about 90% (Para. [0063], lines 1-2).

Claim 16: “wherein the fibrous material has a porosity greater than 50%.”:  %”: Mao et al. disclose the fiber nibs have a porosity of from about 4% to about 90% (Para. [0063], lines 1-2).

Claim 17: “wherein the fibrous material includes one or more of: a polyester, polyethylene, polyethylene terephthalate (PET), PET and polyethylene copolymer, PET/PET polyamide copolymer, and cotton.”:  Mao et al. disclose nibs are made from a variety of plastics fibers, such as continuous fibers or staple fibers (Para. [0060], lines 1-3); further, Mao et al. disclose examples of monocomponent fibers include, but are not limited to polyethylene (PE), polyethylene terephthalate (PET); plastic fiber nibs may 
Claim 18: “wherein the end fitting has a substantially conical or frustoconical shape.”:  Mao et al. discloses the nib shapes may be any appropriate shape that allows the nib to perform the desired functions (Para. [0037], lines 1-2).  Further, further, Fig. 2 illustrates a nib with a conical shape.

Claim 19: “wherein the sampling element is of cylindrical, frustoconical, or spherical overall shape.”:  Mao et al. disclose the nib may be provided as a spherical shape (Para. [0037], lines 3-4, Figs. 1 and 2).

Claim 20: “wherein the sampling device further comprises a system for ejecting the end fitting.”:  Mao et al. disclose the nib is released into a receptacle when needed by pressing a button to release the nib (Para. [0026], lines 8-10); when the sample needs to be tested, the cap is removed and nib is released from the pen into a receptacle (Para. [0147], lines 11-12).

Claim 21: “wherein the system includes a rod that is positioned inside the body and is configured to be mobile in translation.”:  Mao et al. disclose a rod shape nib can move in and out of the device, and break into segments similar to a pencil lead in an automatic pencil, a mechanical pencil or a propelling pencil (Para. [0029], lines 3-6, Fig. 17).
	Therefore, the reference of Mao et al. meet the limitations of claims 11-21.

Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.  
Regarding the bottom of pg. 6 and the top of pg. 7 of Applicant’s remarks, pertaining to amended claims 11, 12, and 13 and rewriting the claims to recite “a method for sampling a bacterial colony with a sampling device,” the reference of Mao et al. does disclose method of use beginning in Para. [0139] of the document.  Further, Mao et al. does teach the limitations of claims 11, 12, and 13 of the instant application.  
Regarding para. 2 of pg. 7 of Applicant’s remarks, the reference of Mao et al. discloses the device contacts the sample, collects the sample, and stores the sample, transports the sample inside its porous matrix and releases the sample from the porous matrix up demand (Para. [0006], lines 6-9).  Further, Mao et al. discloses the sample can be either a liquid form or in a dry form (Para. [0006], line 11).  Additionally, Mao et al. discloses the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3).  Mao et al. Mao et al. discloses the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3); further, Mao et al. discloses the end fitting (nib, tip, and stem) contacts the sample (abstract, lines 3-4 and Para. [0002], line 4).  Additionally, Mao et al. discloses cells may be obtained from tissues and organs using techniques known to one of ordinary skill in the art (Para. [0133], lines 5-7), therefore, it is left to one of ordinary skill in the art to sample all or 
Further, regarding para. 2 of pg. 7 of Applicant’s remarks, Mao et al. does disclose “positioning the sampling device in a vicinity of a bacterial colony present on a culture medium in order to bring the sampling element if said end fitting into contact with the bacterial colony”.  For this limitation, Mao et al. discloses Mao et al. disclose a proximal free end (stem) for sampling, storing/transporting and delivering the sample (Para.[0034], lines 1-3, Fig. 12); further, Mao et al. discloses the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3).  Additionally, Mao et al. discloses the porous component in the device contacts the sample (Para. [0006], line 6); therefore, Mao et al. does continue to meet the limitations presented in claims 11-13 and 14-21.
Regarding para. 3 of pg. 7 of Applicant’s remarks, pertaining to the consistency of bacterial colonies.  As mentioned previously, Mao et al. discloses the sample can be liquid or dry as discussed above.  Further, Mao et al. discloses samples also include but are not limited to tissues, animal or plant cells, microorganisms (for example, bacteria, viruses, mold, and fungi, Para. [0133], lines 1-3), and the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3, Fig. 12).  
Regarding the bottom of pg. 7 of Applicant’s remarks, Mao et al. discloses the sample can be liquid or dry as discussed above.  Further, Mao et al. discloses samples also include but are not limited to tissues, animal or plant cells, microorganisms (for 
Regarding para. 1 of pg. 8 of Applicant’s remarks, Mao et al. discloses the sample can be liquid or dry as discussed above.  Further, Mao et al. discloses samples also include but are not limited to tissues, animal or plant cells, microorganisms (for example, bacteria, viruses, mold, and fungi, Para. [0133], lines 1-3), and the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3, Fig. 12).  Additionally, discloses cells may be obtained from tissues and organs using techniques known to one of ordinary skill in the art (Para. [0133], lines 5-7), therefore, it is left to one of ordinary skill in the art to sample all or some of a bacterial colony or obtain a sample of a bacterial colony as Mao et al. discloses in the rejection above.  Further, Mao et al. discloses when further analysis is needed, there are many ways to use this device (Para. [0120], lines 18-19) and another option is to release the entire nib into another container for further purification, extraction and analysis; or analysis occurs directly on the nib, for example by ionizing and aerosolizing the target molecules for analysis in a mass spectrometer (MS, Para. [0120], lines 20-24).  Also, Mao et al. discloses the nib is  applied to a MALDI plate. The plate is then dried and ready for MALDI TOF MS analysis (Para. [0140], lines 14-15).  Additionally, Mao et al. disclose Mao et al. disclose the nib tip (which may or may not be attached to a stem) is placed in contact with a sample (Para. [0102], lines 1-3); the device can release the sample to a 
Regarding the middle of pg. of Applicant’s remarks, pertaining to “c) uniformly depositing the sampled bacterial colony on at least one analysis zone of the analysis plate for MALDI-TOF type mass spectrometry microbiological analysis, by bring the sampling element into contact with a surface of said at least one analysis zone.”  For this limitation, Mao et al. discloses the nib tip (which may or may not be attached to a stem) is placed in contact with a sample; the sample is absorbed into the nib tip; the sample may flow through the nib tip and into the attached stem, if provided (Para. [0102], lines 1-4); Mao et al. disclose the nib tip may be removed from the nib stem; for example, the nib tip may be pressed against a surface or a container wall with sufficient force to separate the nib tip from the tip stem; an individual skilled in the art of pipetting can easily apply sufficient force to separate the nib tip from the nib stem; in this manner, the nib tip may be added to a device such as a mass spectrometer, so that the mass spectrometer may measure aerosolized particles of the sample contained in the nib tip (Para. [0106], lines 1-9); the nib chemistry and structure are generally uniform (Para. [0097], lines 3-4). 
 Further, Mao et al. discloses MALDI methods may be used in time of flight (TOF) mass spectrometers (Para. [0120], lines 40-41).  Additionally, Mao et al. discloses when further analysis is needed, there are many ways to use this device (Para. [0120], lines 
Regarding the bottom of pg. 8 of Applicant’s remarks, Mao et al. disclose the nib tip (which may or may not be attached to a stem) is placed in contact with a sample; the sample is absorbed into the nib tip; the sample may flow through the nib tip and into the attached stem (Para. [0102], lines 1-4, Fig. 12); samples include but are not limited to biological and non-biological fluids (Para. [0132], lines 1-2) and other biological fluids include but are not limited to culture medium such as cell or tissue culture medium (Para. [0132], lines 7-8).  Further, Mao et al. disclose samples include but are not limited to tissues, animal or plant cells, microorganisms (for example, bacteria, viruses, mold, and fungi, Para. [0133], lines 1-3); additionally, Mao et al. disclose the devices in this invention can be also used to collect, store, and transport bacteria and virus samples, for example bacteria and viruses in culture media (Para. [0138], lines 1-3, Fig. 12).  Additionally, Mao et al. discloses the porous component in the device contacts the sample (Para. [0006], line 6).
Additionally, regarding the limitation of “c.  moving the sampling device so that the sampling element is moved over the surface of the culture medium, while remaining in contact therewith, thereby releasing all or some of the sample of the bacterial colony in contact with said sampling element onto said surface of the culture medium.”  For this 
 Further, Mao et al. discloses cells may be obtained from tissues and organs using techniques known to one of ordinary skill in the art (Para. [0133], lines 5-7), therefore, this includes “positioning the sampling device in a vicinity of a surface of the gelose culture medium, so that the sampling element is in contact with said surface,” and moving the sampling device so that the sampling element is moved over the surface of the culture medium, while remaining in contact therewith, thereby releasing all or some of the sample of the bacterial colony in contact with said sampling element onto said surface of the culture medium”, which is discussed in the rejection above.  The techniques disclosed by Mao et al. meet the instant claim limitations presented above.
Regarding the top of pg. 9 of Applicant’s remarks, pertaining to new claims 15-21, and the primary reference of Mao et al. continues to reads on those claims as well, .



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799